Title: From Thomas Jefferson to Craven Peyton, 14 July 1801
From: Jefferson, Thomas
To: Peyton, Craven


               
                  Dear Sir
                  Washington July 14. 1801
               
               Your favor of the 10th. was put into my hands by Thomas Walker about 3. or 4. hours ago, and I immediately take measures to obtain the 600. Dollars desired, in such a form as he could most safely carry & might answer your purpose. I have accordingly been able to obtain 500. dollars in 10. bills of the United states branch bank of Norfolk & 100. Dollars gold. the former will be inclosed herein; the latter will be delivered to T. Walker. I pay him also 8. dollars to cover his expenses: 6. of them he will return to you, the other two he deems necessary for the road. a letter by the post would have saved you the trouble of sending him, as the post could have been trusted to carry you the money. I only mention this from a wish to have spared you the inconvenience you have incurred. I shall be at home within three weeks, & ready then to attend to the partition of the lands[.] I am sorry J. Henderson does not part with his portion[.] with a repetition of thanks for your agency in this business I am Dear Sir
               Your friend & servt
               
                  
                     Th: Jefferson
                  
               
               
                  list of the bills, each being of 50.D.
                  
                     
                        letter A.
                        ⎧
                        49690.
                        ⎫
                        dated Jan. 16. 1801.
                     
                     
                        
                        ⎪
                        691.
                        ⎬
                     
                     
                        
                        ⎪
                        692.
                        ⎭
                     
                     
                        
                        ⎪
                        2927.
                        
                        3d. May 1800.
                     
                     
                        
                        ⎩
                        3078.
                        
                        do.
                     
                     
                        C.
                        
                        3196
                        
                        do.
                     
                     
                        B.
                        
                        3878
                        
                        2d June 1800.
                     
                     
                        
                        ⎰
                        3968
                        
                        do.
                     
                     
                        
                        ⎱
                        3070
                        
                        do.
                     
                     
                        B.
                        
                        4104.
                        
                        do.
                     
                  
               
             